MEMORANDUM**
James Morris appeals the summary judgment entered against him. We affirm for reasons stated by the district court. Neither the City of Fir crest nor the Fir-crest Police Department caused the alleged violation of Morris’s constitutional rights. See City of Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989). Officer Villamor is entitled to qualified immunity because he could reasonably have believed that he had probable cause to cite Morris for harassment. See Saucier v. Katz, 533 U.S. 194, 200-01, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001); Act Up!/Portland v. Bagley, 988 F.2d 868, 873 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.